DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-2, 5, 7-8, and 10-20 are pending.

Allowable Subject Matter
Claims 1-2, 5, 7-8, and 10-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
In light of the latest amendment of the claims and applicant’s arguments, the prior art of record fails to teach the claimed structure of the sprue system having a sprue piece and fastener assembly, and further in particular of the additional feature regarding fastener assembly having the flange portion and of the adjusting screw that engages with the flange threaded bore and supported with a stop face on the fattener assembly.
The closest prior art of Pruden (US 2007/0110843) lacks this additional arrangement concerning distinct fastening and adjusting screws.  Instead the screws of Pruden enters the threaded portion located within sprue piece and passes through the hole located within the fastener assembly, and lacks the particular claimed adjusting screw and the associated structures as it interacts with the fastener assembly as the adjusting screws contacts via the stop face with the fastener assembly.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The prior art of Ward (US 4653995) teaches of a locking ring in conjunction with a sprue bushing, and also pair of screws, and the reference lacks teaching of adjusting screws.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMMANUEL S LUK whose telephone number is (571)272-1134.  The examiner can normally be reached on Monday-Friday 9 to 5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao S Zhao can be reached on 571-270-5343.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/EMMANUEL S LUK/Examiner, Art Unit 1744                                                                                                                                                                                                        
/XIAO S ZHAO/Supervisory Patent Examiner, Art Unit 1744